DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims


Instant application is CON of 15/391,679 (US Patent No. 10,423,896 B2) and 16/529,410 (US Patent No. 11,030,550 B2). Claims 1-18 are presented for examination.

Double Patenting



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,423,896 B2 and over claims 1-20 of US Patent No. 11,030,550 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections

Claim 17 is objected to because of the following recitation: “wherein one or more processors confirm.” Since “one or more processors” appears in the independent claim 13 and dependent claim 15 that claim 17 depends from, the recitation should read: “wherein the one or more processors confirm.” 

Claim Rejections - 35 USC § 112








The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-18 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Independent claims 1, 7, and 13, recite a limitation “the respective user” in “receive, over the one or more networks, a notification from the computing device of the respective user.” There is insufficient antecedent basis for this limitation in the claims 1, 7, and 13. Dependent claims 2-6, 8-12, and 14-18, are rejected based on their dependency.

Dependent claim 12 recites a limitation “the computer system” in “wherein the executed instructions further cause the computer system to.” There is insufficient antecedent basis for this limitation in the claims 7 and 12.

Claim Rejections - 35 USC § 101










35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  












The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-6 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims a non-transitory computer readable medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 13-18 is a series of steps, which is method (i.e., a process) and thus also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-18 are statutory under 35 USC § 101 in view of step 1 of the test.
 
Step 2A of the Test: 
Prong 1: Claims 1-18, however, recite an abstract idea of implementing a network transaction service. The creation of implementing a network transaction service, as recited in the independent claims 1, 7, and 13, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 7, and 13, which set forth or describe the recited abstract idea, are the following steps: “monitor location data of a user of the network transaction service, the location data indicating a current location of the user” (claims 1, 7, and 13), “determine, based on monitoring the current location of the user, that the user has left the merchant location” (claims 1, 7, and 13), and “in response to determining that the user has left the merchant location, and based on the transaction data from the point-of-sale terminal of the selected business, execute a transfer operation to: (i) automatically transfer an amount corresponding to the transaction to an account of the selected business using a shared funding account of the network transaction service, the shared funding account being utilized by each of the users of the network transaction service for automatic funding of transactions made through the Atty. Docket No.: ENFY.P104CIP1C2 52network transaction service without providing direct payment for the transactions, and (ii) automatically transfer funds from a customer account of the respective user to the shared funding account in an amount corresponding to the transaction” (claims 1, 7, and 13).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 7, and 13, recite additional limitations: “a network communication interface communicating, over one or more networks with (i) computing devices of users of the network transaction service, and (ii) point-of-sale terminals of registered businesses of the network transaction service” (claim 1), “a memory that stores a set of instructions” (claim 1), “one or more processors executing the set of instructions” (claim 1), “a computing device” (claim 1), “a non-transitory computer readable medium storing instructions that, when executed by one or more processors cause the one or more processors to [execute method steps]” (claim 7), “communicate, over one or more networks with (i) computing devices of users of a network transaction service, and (ii) point-of-sale terminals of registered businesses of the network transaction service” (claim 7), “one or more processors” (claim 13), and “communicating, over one or more networks with (i) computing devices of users of a network transaction service, and (ii) point-of-sale terminals of registered businesses of the network transaction service” (claim 13). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving a notification from the computing device of the respective user, the notification comprising a request by the respective user to utilize the network transaction service at a merchant location of a selected business, wherein the request enables the respective user to transact with the selected business without providing payment at the merchant location” (claims 1, 7, and 13) and “receiving transaction data from a point-of-sale terminal of the selected business, the transaction data corresponding to a transaction between the user and the selected business” (claims 1, 7, and 13). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 7, and 13, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 7, and 13, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	















Step 2B of the Test: The additional elements of independent claims 1, 7, and 13, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0039] FIG. 1 illustrates a payment processing system for implementing universal prepaid cards which reside at merchant locations for use by authorized users, according to one or more embodiments. A payment processing system 100 such as shown by an example of FIG. 1 can be implemented in a variety of computing environments, including as a network service to enable users to locate and utilize universal prepaid cards in order to provide payment for a transaction. In one implementation, the payment processing system 100 can be implemented using one or more servers which implement backend operations to enable the use of a universal prepaid card ("UPPC 10") at a given merchant location. According to some aspects, the payment processing system 100 can further be implemented in part by computing devices of the customer and/or merchant . . . Likewise, a merchant location can be associated with a mobile computing device (or other computer platform) which runs an application for implementing merchant related functionality describe with payment processing system 100. 
This is a description of general-purpose computing system. Further, the elements of “receiving” information amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “receiving” were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 7, and 18, “receive” data over a network in a merely generic manner. The courts have recognized “receiving” function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 7, and 13, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 7, and 13, are non-statutory under 35 USC § 101 in view of step 2B of the test. 















Dependent Claims: Dependent claims 2-6 depend on independent claim 1; dependent claims 8-12 depend on independent claim 7; and dependent claims 14-18 depend on independent claim 13. The elements in dependent claims 2-6, 8-12, and 14-18, which set forth or describe the abstract idea, are: “the one or more processors receive the transaction data from the point-of-sale terminal of the selected business based on a registered card instrument of the network transaction service being utilized at the point-of sale terminal of the selected business” (claims 2, 8, and 14 – insignificant extra solution activity), “the one or more processors confirm that the user arrived at the merchant location prior funding the transaction” (claims 3, 9, and 15 – further limiting the recited abstract idea), “the one or more processors confirm that the user arrived at the merchant location by analyzing the location data received from the computing device of the user” (claims 4, 10, and 16 – further limiting the recited abstract idea), “one or more processors confirm that the user arrived at the merchant location by transmitting, over the one or more networks, a message to the computing device of the user, the message prompting the user to confirm arrival at the merchant location” (claims 5, 11, and 17 – insignificant extra solution activity), and “prior to funding the transaction, preauthorizing the customer account of the user to make funds from the customer account available for use in connection with the network transaction service” (claims 6, 12, and 18 – further limiting the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-6, 8-12, and 14-18, do not correct the deficiencies of independent claims 1, 7, and 13, and are, thus, rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-18 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103


















The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Chitilian (2016/0012413 A1) in view of Godsey (2016/0055512 A1), and further in view of Martin (2016/0314465 A1).

As to claims 1, 7, and 13, Chitilian shows a network interface communicating, over one or more networks with (i) computing devices of users of the network transaction service, and (ii) point-of-sale terminals of registered businesses of the network transaction service (Chitilian: page 2, ¶ 30); a memory that stores a set of instructions (Chitilian: pages 10-11, ¶ 133); and one or more processors executing the set of instructions (Chitilian: pages 10-11, ¶ 133), causing the computer system to: monitor, over the one or more networks, location data from a computing device of a user of the network transaction service, the location data indicating a current location of the user (Chitilian: page 7, ¶ 97); receive, over the one or more networks, a notification from the computing device of the respective user, the notification comprising a request by the respective user to utilize the network transaction service at a merchant location of a selected business, wherein the request enables the respective user to transact with the selected business without providing payment at the merchant location (Chitilian: page 1, ¶ 5; and page 7, ¶ 98); and receive, over the one or more networks, transaction data from a point-of-sale terminal of the selected business, the transaction data corresponding to a transaction between the user and the selected business (Chitilian: page 1, ¶ 5; and page 9, ¶ 120). 
Chitilian does not show determining, based on monitoring the current location of the user, that the user has left the merchant location; and in response to determining that the user has left the merchant location, and based on the transaction data from the point-of-sale terminal of the selected business, execute a transfer operation to: (i) automatically transfer an amount corresponding to the transaction to an account of the selected business using an account of the network transaction service, the account being utilized by each of the users of the network transaction service for automatic funding of transactions made through the Atty. Docket No.: ENFY.P104CIP1C2 52network transaction service without providing direct payment for the transactions, and (ii) automatically transfer funds from a customer account of the respective user to the account in an amount corresponding to the transaction. Godsey shows determining, based on monitoring the current location of the user, that the user has left the merchant location (Godsey: page 3, ¶ 29); and in response to determining that the user has left the merchant location, and based on the transaction data from the point-of-sale terminal of the selected business, execute a transfer operation to: (i) automatically transfer an amount corresponding to the transaction to an account of the selected business using an account of the network transaction service, the account being utilized by each of the users of the network transaction service for automatic funding of transactions made through the Atty. Docket No.: ENFY.P104CIP1C2 52network transaction service without providing direct payment for the transactions, and (ii) automatically transfer funds from a customer account of the respective user to the account in an amount corresponding to the transaction (Godsey: page 3, ¶ 29). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method, the system, and the non-transitory computer readable medium of Chitilian by determining, based on monitoring the current location of the user, that the user has left the merchant location; and in response to determining that the user has left the merchant location, and based on the transaction data from the point-of-sale terminal of the selected business, execute a transfer operation to: (i) automatically transfer an amount corresponding to the transaction to an account of the selected business using an account of the network transaction service, the account being utilized by each of the users of the network transaction service for automatic funding of transactions made through the Atty. Docket No.: ENFY.P104CIP1C2 52network transaction service without providing direct payment for the transactions, and (ii) automatically transfer funds from a customer account of the respective user to the account in an amount corresponding to the transaction of Godsey in order to provide reliable way to share transaction information (Godsey: page 1, ¶ 23).
Chitilian in view of Godsey does not show a shared funding account. Martin shows a shared funding account (Martin: page 4, ¶ 50). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method, the system, and the non-transitory computer readable medium of Chitilian in view of Godsey by a shared funding account of Martin in order to provide a way for multiple payment vehicles to be tied to the same underlying funding account (Martin: page 4, ¶ 50).

As to claims 2, 8, and 14, Chitilian in view of Godsey, and further in view of Martin, shows all the elements of claims 1, 7, and 13. Chitilian also shows that the one or more processors receive the transaction data from the point-of-sale terminal of the selected business based on a registered card instrument of the network transaction service being utilized at the point-of sale terminal of the selected business (Chitilian: page 3, ¶ 42).  

As to claims 3, 9, and 15, Chitilian in view of Godsey, and further in view of Martin, shows all the elements of claims 1, 7, and 13. Chitilian also shows that the one or more processors confirm that the user arrived at the merchant location prior funding the transaction (Chitilian: page 7, ¶ 98).  

As to claims 4, 10, and 16, Chitilian in view of Godsey, and further in view of Martin, shows all the elements of claims 3, 9, and 15. Chitilian also shows that the one or more processors confirm that the user arrived at the merchant location by analyzing the location data received from the computing device of the user (Chitilian: page 7, ¶ 98).  

As to claims 5, 11, and 17, Chitilian in view of Godsey, and further in view of Martin, shows all the elements of claims 3, 9, and 15. Chitilian also shows that one or more processors confirm that the user arrived at the merchant location by transmitting, over the one or more networks, a message to the computing device of the user, the message prompting the user to confirm arrival at the merchant location (Chitilian: page 7, ¶ 98).  

As to claims 6, 12, and 18, Chitilian in view of Godsey, and further in view of Martin, shows all the elements of claims 1, 7, and 13. Chitilian also shows that prior to funding the transaction, preauthorizing the customer account of the user to make funds from the customer account available for use in connection with the network transaction service (Chitilian: page 10, ¶ 125).

Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ramalingam (9,916,608 B1) discloses: “A transaction between the user and a merchant may be completed with zero or minimal input from the user based on the geolocation of the mobile device and the user identifiers.”





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691